Citation Nr: 1513299	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  12-18 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of overpayment in the amount of $31,435.00.


ATTORNEY FOR THE BOARD

N. Kroes, Senior Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.  He died in June 2005.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2014, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

In a February 2015 supplemental statement of the case response, the appellant asked whether she can file another claim for Agent Orange.  The appellant is advised that if she wishes to reopen a claim for entitlement to service connection for the cause of the Veteran's death she should contact the RO who will provide her with the appropriate form to complete to restart that claim.  Veterans Service Organizations are also available to assist her with a claim.  


FINDINGS OF FACT

1. The overpayment of additional VA death pension benefits in the amount of $31,435.00 was not due to the appellant's fraud, misrepresentation or bad faith.

2. The actions of the appellant solely contributed to the creation of the overpayment indebtedness.

3. Withholding of benefits or recovery would not nullify the objective for which benefits were intended, and the appellant would be unjustly enriched if the benefits were not recovered, since failure to make restitution would result in unfair gain to the appellant at the expense of the government.

4. The appellant did not change her position to her detriment and reliance on these VA benefits does not result in relinquishment of a valuable right or incurrence of a legal obligation.

5. Recovery of the overpayment will not deprive the appellant or her family of the ability to provide for life's basic necessities.


CONCLUSION OF LAW

The recovery of the overpayment of death pension in the amount of $31,435.00 is not against equity and good conscience and, therefore, is not waived.  38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, an overpayment was created when the appellant did not properly report her income.  The appellant did not contest the validity or amount of the debt, but did request a waiver of the debt.

Certain notification must be provided to debtors in cases of collection of debts owed by reason of participation in a benefits program.  See 38 C.F.R. § 1.911(d) (2014).  These notifications include the amount of the debt, the reason for the debt, the available rights and remedies including the concept of and requirement for waiver, and other notifications.  See id.  In this case, an October 2010 letter informed the appellant that a discrepancy between her verified income and the income she previously reported to VA resulted in an overpayment.  A March 2011 letter provided notification regarding the exact amount of the debt and of the appellant's right to dispute the debt, request waiver and request a hearing.  Thus, the appellant has been provided proper notification in this case.  

In addition, the Board notes that the case was remanded in December 2014 to request an updated financial status report from the appellant.  The appellant subsequently submitted the requested report.  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Recovery of overpayment of any benefits made under laws administered by the VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).

In this case, the Committee did not determine that the appellant exhibited bad faith in the creation of the instant overpayment.  Since there appears to be no indication of any intent to deceive or to seek unfair advantage by the appellant in the creation of the indebtedness, the Board concurs with the Committee and finds that a waiver is not legally precluded on this basis.

Thus, the next issue to be addressed is whether a collection of the debt from the appellant would be contrary to the principles of equity and good conscience.  The applicable regulation provides that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  In such a determination, consideration will be given to six elements which are not intended to be all inclusive.  The enumerated elements include: the degree of fault of the debtor; a balancing of fault between the debtor and VA; whether recovery of the overpayment would cause undue financial hardship to the debtor, or result in unjust enrichment; whether repayment of the debt would defeat the purpose for which it was intended; and whether reliance on VA benefits resulted in relinquishment of a valuable right or incurrence of a legal obligation.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.

The Board finds that the appellant is solely at fault in the creation of this debt.  When death pension benefits were granted in December 2006 the appellant was informed that she was responsible for telling VA right away if her income changed.  The appellant was reminded of this obligation in subsequent letters as well.  This debt was created because VA paid the appellant death pension benefits, which are calculated based upon income, based on an inaccurate amount of income reported by the appellant.  Therefore, the appellant's actions are the sole factor in the creation of this debt, and VA bears no fault.  

With respect to possible financial hardship, the Board must consider whether collection would deprive the debtor or his or her family of basic necessities.  See 38 C.F.R. § 1.965(a)(3).  The Board has reviewed the financial status information submitted by the appellant and determined that collection of this debt would not deprive the appellant or her family of basic necessities.  There is no indication that the appellant's family is dependent on her in any way.  The appellant reports that she receives income from the Social Security Administration (SSA) and a boarder, and that her total monthly income exceeds her total monthly expenses by about $245.  The appellant also reports a small amount of cash in the bank, some credit debt totalling under $1000, and a monthly health insurance payment.  The Board recognizes that the repayment of the debt to VA, indeed any debt, causes a decrease in income and that in this case the appellant will certainly have to make sacrifices.  However, the evidence of record does not establish that the sacrifices on the part of the appellant would deprive her or her family of the basic necessities.  

The Board finds that recovery of the debt would not nullify the objective for which benefits are intended.  Death pension benefits are intended to provide beneficiaries a minimum level of financial security.  The appellant reports receiving income from SSA which provides a minimum level of financial security.  The Board also finds that failure to make restitution to the government would result in an unfair gain to the appellant of $31,435.00.  The evidence does not show that the appellant has changed position to her detriment due to her reliance upon the receipt of VA benefits.  

The Board has balanced these factors, and has specifically considered the appellant's fault in the creation of the overpayment in that she received benefits during a period of time when she was not eligible for them as she was in receipt of income in excess of the threshold for receipt of pension, in finding that recovery would not be contrary to equity and good conscience.

Based on the record in this case, the Board is not persuaded that it would be against the principles of equity and good conscience to require that the appellant repay the debt in the amount of $31,435.00.  The end result is not unduly favorable or adverse to either the Government or the appellant, and the evidence in this case is not so evenly balanced that there is doubt as to any material issue.  See 38 U.S.C.A. § 5107 (West 2014).


ORDER

Waiver of overpayment in the amount of $31,435.00 is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


